Citation Nr: 0201900	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  90-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Thomas E. Chilcott, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from June 1973 to December 
1980, and from May 1983 to February 1987.  He died in 
February 1989.  The appellant is his surviving spouse.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of May 1989 by the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO).  In the decision, the RO denied service 
connection for the cause of the veteran's death.  The Board 
remanded the claim for additional development of evidence in 
October 1990 and August 1991.  The Board confirmed the denial 
of the claim in September 1993.

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In October 
1995, the Court issued an order granting a joint motion to 
vacate the Board's decision and remand the case to the Board 
for further action, to include making additional efforts to 
obtain more service medical records.  The Board subsequently 
remanded the case for additional development of evidence in 
February 1996, September 1998, and March 1999.  The case has 
now been returned to the Board for further appellate review.  
The Board notes that the appellant's claim for nonservice-
connected death pension benefits, previously referred by the 
Board to the RO in September 1998, has been granted by the RO 
and is not on appeal.


FINDINGS OF FACT

1.  All available evidence necessary for equitable resolution 
of the issue on appeal has been obtained.

2.  During his lifetime, the veteran did not establish 
service connection for any disabilities.

3.  The veteran died on February [redacted], 1989, due to occlusive 
coronary artery disease due to (or as a consequence of) 
coronary arteriosclerosis.  Listed as a significant condition 
contributing to death was hypertension.  

4.  Coronary artery disease and hypertension were not present 
during service or manifested within one year after service.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  She 
asserted in a written statement dated in December 1989 that, 
while stationed in Babenhausen Germany in October 1986, the 
veteran returned home sick after spending 21 days in the 
field.  She reported that she rushed him to the 9th General 
Dispensary in Aschaffenburg Germany around 10:00 p.m.  The 
doctor on call reportedly examined the veteran and told him 
that numbness in his arms and hands was due to very high 
blood pressure, and that this was very serious.  The next day 
the veteran was sent to the U.S. Health Clinic on the 
Babenhausen post for five days to have his blood pressure 
read.  The doctor there reportedly told him that he was 
hypertensive.  This reportedly happened around October 26th, 
1986.  No medication was prescribed.  Over the next year, the 
veteran reportedly suffered a series of discomforting 
incidents such as dull pain that came and went in a matter of 
seconds, dizziness, profuse sweating, and a state of extreme 
nervousness.  In August 1992, the appellant submitted a sworn 
statement signed by the appellant and her daughters 
containing a similar account, except that she stated that the 
referral to the Babenhausen clinic had occurred another time 
when the veteran got sick at work.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the appellant with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection for the cause of 
death have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all available evidence necessary 
for equitable resolution of the issue on appeal has been 
obtained.  The post-service treatment records have also been 
obtained.  These records consist of the hospital records from 
the day of the veteran's death.  There is no indication in 
the claims file that the veteran received any other medical 
treatment after service.  She has presented lay statements 
and a statement from a nurse.  The appellant has declined a 
hearing.

The claims file also contains the veteran's available service 
medical records.  The RO made multiple attempts to obtain 
additional treatment records from the treatment which the 
appellant reported occurred in Germany in October 1986, but 
no records could be found.  The claimed records were not 
contained in the package of service medical records which 
were obtained from the National Personnel Records Center 
(NPRC) in April 1989.  In November 1990, the RO submitted a 
request for information to the NPRC specifically asking for 
all foreign medical records, from the 9th General Dispensary 
in Aschaffenburg, Germany and the clinic in Babenhausen, 
Germany in 1986.  Later that month, the NPRC responded that 
the medical records for the claim number had previously been 
furnished in April 1989.  The NPRC requested that the RO 
"Please compete items 16-19, CR's I/P search."  It appears 
that this was a request that additional information be 
provided for the purpose of conducting a search for clinical 
records from inpatient treatment.  

In January 1991, the RO submitted to the NPRC a written 
statement from the appellant containing information which she 
supplied regarding the medical facilities where the veteran 
reportedly was treated in Germany.  Subsequently, the NPRC 
responded that they were unable to identify the hospitals, 
and requested the hospital numbers.  The NPRC also noted that 
the health clinics should be contacted directly.  In 
September 1991, the RO wrote directly to a U.S. Army Health 
Clinic in Babenhausen Germany, and to a U.S. Army Dispensary 
in Aschaffenburg, Germany, and requested copies of service 
medical records from 1986.  In October 1991, a copy of the 
letter to the dispensary was returned to the RO with a 
handwritten notation at the bottom indicating that they did 
not have any records on that patient.  It was signed by a 
records clerk at the "USAHC Aschaffenburg".  No response was 
received from a clinic in Babenhausen.  Another letter was 
sent to the clinic in Babenhausen in December 1991, but again 
no reply was received.  

In May 1996, the RO completed and submitted a National 
Archives Search Request requesting records from the 
Babenhausen Clinic and the 9th General Dispensary in 
Aschaffenburg for treatment in October 1986.  Later that 
month, a response was received stating that "DEP only showed 
up on FARS for 1985.  No vet."  The Board interprets this to 
mean that a search revealed treatment for one of the 
veteran's dependents, but not for the veteran.

In March 1996, the RO submitted a request for information to 
the NPRC again requesting records from the two medical 
facilities in Germany.  It was also requested that the NPRC 
provide morning reports.  It was requested that if the 
records were not available, then the addresses of the clinics 
should be provided.  In June 1996, the NPRC responded that 
the veteran's service medical records had been previously 
furnished.  The NPRC stated that they were unable to identify 
Babenhausen, Germany as a military treatment center.  
Regarding the facility in Aschaffenburg Germany, the NPRC 
noted that outpatient records from 1986 had not been retired.  
The NPRC supplied an APO address for that dispensary.  The RO 
subsequently sent letters to both of the medical facilities 
in Germany using the APO address supplied by the NPRC, but 
the requests were returned stamped "APO closed."  

In September 1998, the RO submitted a Memorandum to the NPRC 
requesting that another search be made for the veteran's 
service medical records from Germany.  The RO noted that the 
APO address previously supplied by the NPRC was closed.  The 
RO requested that the NPRC attempt to obtain treatment 
records through other official channels.  The RO indicated 
that it did not have hospital identification numbers for the 
facilities in Germany.  The RO requested that another search 
be made for clinic records pertaining to the veteran (and not 
his dependents) for his entire period of service.  The 
veteran's service personnel records were also requested.  The 
RO instructed that the results be reported to the RO, and 
that negative responses be given if the requested 
information, such as morning reports, was not available.  

In October 1998, the NPRC reported that morning reports were 
discontinued effective September 1974.  The NPRC also 
reported that a search of the index from the 9th military 
dispensary failed to show a listing for 1986.  The NPRC 
supplied the veteran's personnel file.  In April 1999, the RO 
sent another memorandum to the NPRC requested that they 
search the records for treatment of the veteran at the 
medical facilities in Babenhausen and Aschaffenburg for the 
veteran's entire period of service, and notify the RO of any 
additional official means which may be used to obtain such 
records.  In a request for information form reply dated in 
May 1999, the NPRC replied that clinical search was negative.  

In July 1999, the RO sent another memorandum to the NPRC 
containing the same specific requests which had been made in 
the April 1999 memorandum.  The RO noted that the response of 
May 1999 would not be sufficient.  The RO subsequently 
corresponded through e-mail with VA liaison officers with the 
NPRC regarding the request for records.  The responses dated 
in April 2000 and August 2000 were that the veteran's records 
file did not contain any additional records and that further 
attempts to search would be useless.  It was explained that 
because these were outpatient facilities, the records were 
supposed to be in the veteran's file and there was no place 
else for them to go and it was not possible to search for 
them (as would be the case if there had been inpatient 
hospitalizations).  It was also stated that it was unlikely 
that they would have been placed in another serviceman's 
records, and that in any event, it was not possible to search 
for them.  

The Board finds that the efforts by the RO to obtain 
additional service medical records, although unsuccessful in 
locating any such records, substantially complied with the 
instructions contained in the previous Board remands and the 
joint motion.  Therefore, another remand is not warranted.  
See Dyment v. West, 13 Vet. App. 141 (1999).  Moreover, in 
light of the foregoing multiple attempts to obtain any 
additional service medical records, the Board finds that such 
records do not exist, and further attempts to obtain them 
would be futile.  See 38 U.S.C.A. § 5103A(b)(3).  The one 
clinic which could be identified has responded that no 
records are on file.  The NPRC file which would contain the 
veteran's service medical records has been searched and does 
not contain additional relevant records, and it has been 
determined by the RO and NPRC that further efforts would be 
useless.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

The Board has noted that in letters dated in February 2001 
and March 2001 the appellant raised an allegation that a VA 
attorney may have taken service medical records pertaining to 
hypertension out of the claims file and destroyed them.  This 
allegation is clearly disproven by a notation contained in 
the statement of the case issued at the RO in October 1989 
(before the case was transferred to the Board and reviewed by 
attorneys) which specifically states that "The veteran's 
service medical records do not disclose any complaint of, 
treatment for or diagnosis of any heart disease nor of 
hypertension."  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the appellant in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001).  Service 
connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001).  If a chronic 
disorder such as cardiovascular disease is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

During his lifetime, the veteran did not establish service 
connection for any disabilities.  The death certificate 
reflects that the veteran died on February [redacted], 1989, due to 
occlusive coronary artery disease due to (or as a consequence 
of) coronary arteriosclerosis.  Listed as a significant 
condition contributing to death was hypertension.

The Board notes that the veteran's service medical records do 
not contain any references to coronary artery disease or 
hypertension.  The report of a medical examination conducted 
in May 1973 for the purpose of his entrance into service 
shows that his blood pressure reading was 138/88.  His weight 
was 211 pounds, and his height was 71 inches.  He was found 
to be qualified for enlistment.

A service document dated in December 1980 reflects that the 
veteran opted not to have a separation medical examination.  
The form indicates that if he elected to forego a medical 
examination for separation from service, then his medical 
records would be reviewed by a physician and he would be 
scheduled for an examination if indicated by that review.  
There is no indication that a separation examination was ever 
scheduled.  

The veteran subsequently re-enlisted for a second period of 
service.  The report of a medical history given by the 
veteran in May 1982 for the purpose of re-enlistment reflects 
that he said that he was in good health, did not take any 
medications, and did not have a history of high or low blood 
pressure, pain or pressure in the chest, or heart trouble.  
The report of a medical examination conducted in May 1982 for 
the purpose of his re-enlistment shows that his blood 
pressure reading was 156/86.  His weight was 208 pounds.  An 
entry on the same examination report dated in May 1983 
reflects that the veteran's weight had been reduced to 193 
pounds.  He was found to be qualified for enlistment.  

A service medical record dated in June 1983 reflects 
treatment for knee pain.  No blood pressure readings were 
noted.  The diagnosis was chondromalacia.

A service health questionnaire dated in January 1987 which 
the veteran completed in connection with dental treatment 
shows that he denied having been under a doctor's care in the 
previous two years, denied having had any serious illness or 
hospitalization in the past, denied taking any medication, 
and denied that there had been any change in his health in 
the previous two years.  He did not check boxes indicating 
that he had heart trouble or chest pain, a heart murmur, or 
high blood pressure.  

Upon separation from service in February 1987, the veteran 
again opted to forego a separation medical examination.  The 
form indicates that if he elected to forego a medical 
examination for separation from service, then his medical 
records would be reviewed by a physician and he would be 
scheduled for an examination if indicated by that review.  
The reverse side of that form indicates that a physician's 
assistant did in fact review the veteran's service medical 
records and concluded that they indicated no medical problems 
were currently under treatment or were previously evaluated.  
It was also noted that the veteran did not have any permanent 
profiles.  

Thus, the veteran's service medical records do not contain 
any indication that he incurred or aggravated high blood 
pressure or cardiovascular disease in service.  On the 
contrary, they contain specific information which leads to 
the conclusion that hypertension and cardiovascular disease 
were not present during service.  The veteran's service 
personnel records have also been obtained, but again do not 
have any references to hypertension cardiovascular disease.  

The Board has noted that the appellant submitted a copy of 
Army physical fitness test results from July 1983 which 
reflect that the veteran did not pass the physical fitness 
test.  She asserts that this demonstrates that he had health 
problems during service.  The Board notes, however, that the 
records specifically reflect that the veteran's failure to 
meet the standards was due to recurring knee problems.  The 
record does not contain any mention of high blood pressure or 
cardiovascular disease.  

There is also no evidence that the disorders listed on the 
death certificate were manifested within one year after 
separation from service.  The earliest post-service medical 
records are dated in February 1989.  None of the post-service 
records contain any medical opinion that the disorders which 
resulted in his death were related to service.  Records from 
the Clarksville Memorial Hospital dated February [redacted], 1989, 
show that the veteran died as a result of cardiac arrest.  He 
reportedly had no private doctor.  It was noted that his wife 
stated that he woke up, clutched his chest and fell back onto 
the bed.  She also reported increased blood pressure with 
onset two years ago.  It was indicated on the same record 
that past medical history (PMH) was negative.  Although the 
history given by the appellant placed the onset of increased 
blood pressure at approximately the time of separation from 
service, the Board notes that the fact that the appellant's 
account was recorded in his medical records is not sufficient 
to support the claim.  In LeShore v. Brown, 8 Vet. App. 406, 
409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription of 
a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

As was noted above, the death certificate reflects that the 
veteran died due to occlusive coronary artery disease due to 
(or as a consequence of) coronary arteriosclerosis.  Listed 
as a significant condition contributing to death was 
hypertension.  The death certificate does not contain any 
indication that the death was related to service.

Although the appellant has given her own opinion that the 
disabilities which resulted in the veteran's death were 
related to service, the Court has held that lay persons, such 
as the appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  

The Board also notes that the appellant's account of the 
veteran having been diagnosed with severe hypertension in 
October 1986 is contradicted by the medical history given by 
the veteran only a few months later in January 1987 in which 
he denied having been under a doctor's care in the previous 
two years, denied having had any serious illness or 
hospitalization in the past, denied taking any medication, 
and denied that there had been any change in his health in 
the previous two years.  He also did not check boxes 
indicating that he had heart trouble or chest pain, a heart 
murmur, or high blood pressure.  The Board also notes that 
the Court has held that hearsay medical evidence, as 
transmitted by a lay person, is not sufficient to support a 
claim because the connection between what a physician said 
and the lay person's account of what the physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  See also Kirwin v. Brown, 
8 Vet. App. 148, 153 (1995).  

The evidence also includes a witness statement dated in April 
1996 from O.R. which shows that he met the veteran in 1973 
during basic training.  The witness reported that the veteran 
showed signs of fatigue during training and appeared to be a 
sick person.  The witness said that he advised the veteran to 
go on sick call, but the veteran did not do so because he was 
afraid of being recycled through training.  The Board finds 
that this witness statement from a lay person has no 
probative value with regard to determining the medical 
question of whether a cardiovascular disorder or hypertension 
was incurred in or aggravated by service. 

The appellant has also submitted a written statement dated in 
April 1996 from A.W. which shows that she is a licensed 
practical nurse.  She stated that she owned blood pressure 
apparatus, and took the veteran's blood pressure in 1979.  
She reported that he had an extremely high reading with the 
systolic reading above 170, and the diastolic reading above 
100.  She said that she told him that he had an extreme case 
of hypertension which could threaten his health and could be 
fatal if left untreated.  The veteran reportedly assured her 
that getting medical attention would not be a problem because 
he was a member of the United States Army.  

The Board finds that this letter from the nurse, which is to 
the effect that hypertension was manifested during service in 
1979, has less probative value than the actual service 
medical records from the veteran's subsequent period of 
service which show that the veteran denied having a history 
of cardiovascular disease or hypertension on two occasions.  
The Board also notes that hypertension was not diagnosed upon 
entrance into the second period of service.  The blood 
pressure reading taken at that time was substantially lower 
than that reportedly taken by the nurse in 1979.  The Board 
finds that the contemporaneous service medical records have 
higher probative value than recollections of blood pressure 
readings made by the nurse many years later without the 
benefit of written records.  

Finally, the Board has noted that the appellant's attorney 
has submitted several items of evidence such as a newsletter 
from a health insurance company which contains an article 
pertaining to high blood pressure, another article from a 
publication by the American Medical Association, and an 
article from a publication by the American Heart Association.  
The Board notes, however, that these articles pertained to 
persons other than the veteran.  Therefore, the articles 
cannot be said to contain medical opinion demonstrating that 
the veteran had hypertension during service or that the 
veteran's death was attributable to service.  See Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  See also Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  

In summary, the preponderance of the evidence shows that 
coronary artery disease and hypertension were not present 
during service or manifested within one year after service.  
Accordingly, the Board concludes that a service-connected 
disability did not cause or contribute substantially or 
materially to cause the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

